NOT FOR PUBLICATION                        FILED
                                                                          FEB 14 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GONZALO FLORES, AKA Gonzalez                    No.    20-73279
Flores-Castaneda,
                                                Agency No. A099-828-685
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 10, 2022**
                               Phoenix, Arizona

Before: MURGUIA, Chief Judge, and O’SCANNLAIN and GRABER, Circuit
Judges.

      Gonzalo Flores petitions this Court to review Board of Immigration

Appeals’ (“BIA”) denial of his appeal claiming a due process violation by the

Immigration Judge (“IJ”). As the facts are known to the parties, we repeat them


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
only as necessary to explain our decision. We deny the petition.

      The Fifth Amendment guarantees due process in immigration proceedings.

See Campos-Sanchez v. INS, 164 F.3d 448, 450 (9th Cir. 1999). Flores was entitled

to a full and fair hearing of his claims and a reasonable opportunity to present his

evidence. See id.; 8 U.S.C. § 1229a(b)(4). “As a general rule, an individual may

obtain relief for a due process violation only if he shows that . . . the violation

potentially affected the outcome of the immigration proceeding.” Gomez-Velazco

v. Sessions, 879 F.3d 989, 993 (9th Cir. 2018).

      Flores failed to do so. Contrary to his allegations, the BIA did not blindly

accept IJ’s potentially tainted conclusions. Instead, it reviewed the facts de novo.

Unlike the Immigration Judge, the Board credited Flores’s statements regarding his

employment history, his child support payments, and the potential hardship to his

third U.S. citizen child. Further, in making its discretionary determination, it

disregarded the rock-throwing incident and Petitioner’s subsequent voluntary

departure to Mexico. However, due to the long list of Flores’s brushes with the law

and his lack of rehabilitation, the Board denied relief and dismissed the appeal.

      Neither did the IJ limit the evidence Flores was allowed to present at the

hearing. In arguing that IJ’s bias precluded him from introducing additional

evidence, Petitioner points to IJ’s statement that the parties should not focus on

hardship. However, that statement was made to the Government. The IJ explained


                                          2
that he had decided that Petitioner successfully showed hardship to qualifying

relatives and advised the parties to focus on discretion. If anything, the statement

favored Petitioner because it prevented the Government from introducing evidence

to support its case. In any event, Flores does not reveal exactly what evidence the

IJ precluded him from introducing, failing again to demonstrate prejudice.

      PETITION DENIED.




                                         3